Citation Nr: 1402620	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder (claimed as residuals of a back injury).

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister-in-law



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1949 to October 1952, followed by service in the Air National Guard from January 1954 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for residuals of a low back injury.  The Veteran filed a Notice of Disagreement (NOD) in March 2007.  The RO issued a Statement of the Case (SOC) in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the issue.

The Veteran testified before the undersigned at an October 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claim has now been returned to the Board for appellate disposition.

Finally, in August 2008, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for tinnitus.  However, a subsequent May 2013 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1954 rating decision denied service connection for a back disease.

2.  The evidence pertaining to the Veteran's lumbar spine submitted subsequent to the May 1954 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1954 rating decision that denied service connection for a back disease is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

In a May 1954 rating decision, the RO denied service connection for a back disease.  The Veteran was advised that the evidence of record did not show an injury or disease of the back in service .  The Veteran was also informed that an injury to or disease of the back was not shown by the evidence of record.  He was informed that no further action would be taken on his claim until such evidence was submitted.  The Veteran was advised of his appellate rights.  He did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In December 2005, the Veteran filed a claim to reopen his previously denied claim of entitlement for service connection for a lumbar spine disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the May 1954 denial:  a private treatment record, Army Community Hospital treatment records, Air National Guard reserve records, personnel records, VA treatment records, a VA examination, a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  

The evidence is also material.  The claim was previously denied because the Veteran did not have a current lumbar spine diagnosis and because there were no pertinent complaints of or treatment for the low back in service.  Since that time, the Veteran has been diagnosed with scoliosis of the lumbar spine by the Winn Army Community Hospital in October 2011, based on X-ray evidence.  Additionally, in his December 2005 claim, the Veteran argued that his in-service spinal tap caused his current scoliosis.  This spinal tap is documented in the Veteran's service treatment records (STRs) in May 1952.  Additionally, in a May 2012 statement, the Veteran stated that his current lumbar spine disorder was caused from falling off and being dragged by a streetcar during his active military service.  The streetcar incident is documented in the Veteran's STRs in January 1951.  Further, in October 2011, the physician from the Army Community Hospital opined that the Veteran's current low back pain "may be associated" with the Veteran's history of a traumatic accident in 1951.  All of this bears directly and substantially upon the specific matter under consideration, particularly upon whether the Veteran has a current diagnosis and an in-service incurrence.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  

For these reasons, the Veteran's claim for service connection for a lumbar spine disorder is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbar spine disorder is reopened.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.
Here, since filing his claim for service connection in December 2005, the Veteran was diagnosed with scoliosis of the thoracolumbar spine in October 2011 at the Winn Army Community Hospital, based on X-ray findings.  Thus, the Veteran has a current diagnosis of scoliosis of the lumbar spine.  Additionally, in his December 2005 claim, the Veteran argued that his in-service spinal tap caused his current scoliosis.  This spinal tap is documented in the Veteran's STRs in May 1952.  Additionally, in a May 2012 statement, the Veteran stated that his current lumbar spine disorder was caused from falling off and being dragged by a streetcar during his active military service.  The streetcar incident is documented in the Veteran's STRs in January 1951.  Post-service, in October 2011, the physician from the Army Community Hospital opined that the Veteran's current low back pain "may be associated" with the Veteran's history of a traumatic accident in 1951.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   To date, there is no VA etiology medical opinion of record with respect to the Veteran's current scoliosis, despite the fact that the Veteran was afforded a VA examination in November 1987.  In the judgment of the Board, a VA examination and medical opinion should be obtained to address this medical question.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination with an appropriate expert to determine the etiology of his currently diagnosed scoliosis of the lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current scoliosis of the lumbar spine was incurred during his active military service from August 1949 to October 1952.  The examiner is asked to consider and address the in-service documentation of a streetcar injury in January 1951 and a spinal tap in May 1952.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


